Title: Adams’ Abstract of Title: Middlesex Superior Court, Cambridge, October 1772
From: Adams, John
To: 


       Prescott vs. Priest.
       1756. Novr. Deed from Jonas Prescott to Jonas Jnr. of Gift. ¼th.
       1749. Aug. 17th. from Jonas to Ebenr. ½ of all my Homestead. Free Liberty to pass and repass by Gates and Barns.
       1719. Octr. 8th. from Jonas to Jonas Jnr. All my Right in an old Dwelling House, &c. excepting
       1727, 8 Jany. 28. Jonas to Jonas. ½.
       
       David Goodhue. Jonas Esq. in Possession of Part, and Prescott that is dead of another Part.
      